Citation Nr: 1808215	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to June 2007. 

This matter comes before the Board of Veteran's Appeals ("Board") on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Roanoke, Virginia that, in pertinent part, continued to deny a claim of entitlement to service connection for eczema, denied a compensable disability rating for service-connected hemorrhoids and denied a TDIU.

In December 2014, the Veteran testified before the undersigned at a Central Office hearing. A copy of the transcript has been associated with the claims file. The Board observes that the American Legion was the Veteran's representative at the time of his hearing.  Since June 9, 2016, the Veteran essentially revoked his power of attorney for the American Legion by submitting a VA Form 21-22 designating the Virginia Department of Veterans Services as his VA representative.

In April 2015, the Board recharacterized the Veteran's eczema claim as being one of new and material evidence and remanded this and the Veteran's increased rating claim to the RO for additional development. At that time, the Board dismissed the Veteran's TDIU claim in light of the Board's award of a 100 percent rating.  See April 2015 BVA decision, p. 16. The reference to a claim for a TDIU in the remand portion of the decision was made in error.  

The matter was returned to the Board in September 2016.  The Board reopened the Veteran's service connection claim for eczema and thereafter denied his claim.  In addition, the Board denied his request for a compensable disability rating for hemorrhoids.  

Thereafter, the Veteran appealed the Board's September 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMR), the parties did not challenge the portions of the Board's decision that denied entitlement to a compensable disability rating for hemorrhoids and dismissed the appeal as to that claim.  In addition, the Board's decision to reopen the claim for service connection for eczema was not disturbed on appeal as it was favorable to the Veteran.  The parties agreed that a remand was appropriate because the Board erred when it did not ensure that an adequate opinion was obtained on the issue of service connection for eczema.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that there were two deficiencies in the March 2016 VA eczema examination opinion which required a remand.  First, the examiner misstated the evidence and relied on such information when providing the medical opinion.  Specifically, the examiner stated that the "Veteran has been followed by Hampton VA since 2007 and an October 2007 visit failed to mention [a] history of or active rash which appears acute in onset in May 2008."  However, the evidence shows that the October 2007 VA treatment record noted complaints of persistent popular or nodular skin rash, contrary to the March 2016 assertion that the October 2007 report failed to mention a history of or active rash.  The parties agreed that the examiner relied on a false assumption and thus the opinion is inadequate for purposes of adjudicating the Veteran's service connection claim.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Second, the examiner did not fully articulate his rationale for his negative nexus opinion.  The examiner stated that "[p]atients with mild [skin] disease may experience intermittent flares with spontaneous remission, but patients with moderate to severe dermatitis rarely clear without treatment."  The examiner reasoned that "the presence of lichenification indicates not a mild disease but a more severe disease in 2008 requiring treatment.  No treatment of rash was noted during [the Veteran's] entire military service."  The examiner did not explain the progress of the disease, or indicate whether a milder condition that did not require treatment could eventually become more severe, necessitating medical attention.  Thus, the parties agreed that the examiner's opinion was inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the March 2016 VA examiner (or if unavailable, an appropriate medical professional).  A copy of this remand must be made available to the examiner for review in connection with the opinion.  If the examiner believes that another examination is necessary, another examination should be scheduled.  

The examiner is requested to the review the electronic claims file an offer an opinion as to the following questions:

Provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's eczema was caused by active service. 

In rending this opinion, the examiner should consider that the Veteran's October 2007 VA treatment record from the Hampton VA noted complaints of persistent popular or nodular skin rash.  

In addition, the Veteran was diagnosed with lichenification in 2008 which was characterized as a severe, not mild disease by the March 2016 VA examiner.  The examiner should explain the progression of the lichenification and indicate whether a milder condition that did not require treatment could eventually become more severe, necessitating medical attention.  

2.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the issue of service connection for eczema.  If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)












This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





